EX 99.28(e)(1)(iii) Amendment to Amended and Restated Distribution Agreement between JNL Variable Fund LLC and Jackson National Life Distributors LLC This Amendment is made by and between JNL Variable Fund LLC, a Delaware limited liability company (“Company”), and Jackson National Life Distributors LLC (“JNLD”), a broker-dealer registered with the Securities and Exchange Commission and the Financial Industry Regulatory Authority. Whereas, the Company and JNLD entered into an Amended and Restated Distribution Agreement effective April 29, 2013 (“Agreement”), whereby the Company appointed JNLD as distributor (“Distributor”) of the Shares of the separate funds (the “Funds”) set forth on Schedule A of the Agreement. Whereas, the following fund mergers have been approved by the Board of Managers of the Company and the Board of Trustees of JNL Series Trust (“JNLST”): - JNL/Mellon Capital DowSM Dividend Fund of the Company is being merged into the JNL/S&P Dividend Income & Growth Fund of JNLST; - JNL/Mellon Capital S&P® 10 Fund of the Company is being merged into the JNL/Mellon Capital S&P® 24 Fund of the Company; - JNL/Mellon Capital Select Small-Cap Fund of the Company is being merged into the JNL/Mellon Capital Small Cap Index Fund of JNLST; and - JNL/Mellon Capital VIP Fund of the Company is being merged into the JNL/Mellon Capital S&P 500 Index Fund of JNLST. Whereas, pursuant to the mergers outlined herein-above, the parties have agreed to amend Schedule A of the Agreement to remove the following funds: - JNL/Mellon Capital DowSM Dividend Fund; - JNL/Mellon Capital S&P® 10 Fund; - JNL/Mellon Capital Select Small-Cap Fund; and - JNL/Mellon Capital VIP Fund. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. In Witness Whereof, the Company and the Distributor have caused this Amendment to be executed as of this 1st day of July 2013, effective September 16, 2013. Attest: JNL Variable Fund LLC By: /s/ Norma M. Mendez By: /s/ Kristen K. Leeman Name: Kristen K. Leeman Title: Assistant Secretary Attest: Jackson National Life Distributors LLC By: /s/ Paige McLaughlin By: /s/ James L. Livingston Name: James L. Livingston, Jr. Title: EVP, Operations Schedule A Dated September 16, 2013 Fund Class Maximum 12b-1 Fee1 JNL/Mellon Capital DowSM 10 Fund Class A 0.20% Class B None JNL/Mellon Capital Global 15 Fund Class A 0.20% Class B None JNL/Mellon Capital Nasdaq® 25 Fund Class A 0.20% Class B None JNL/Mellon Capital Value Line® 30 Fund Class A 0.20% Class B None JNL/Mellon Capital S&P® 24 Fund Class A 0.20% Class B None JNL/Mellon Capital 25 Fund Class A 0.20% Class B None JNL/Mellon Capital JNL 5 Fund Class A 0.20% Class B None JNL/Mellon Capital JNL Optimized 5 Fund Class A 0.20% Class B None JNL/Mellon Capital S&P® SMid 60 Fund Class A 0.20% Class B None JNL/Mellon Capital NYSE® International 25 Fund Class A 0.20% Class B None JNL/Mellon Capital Communications Sector Fund Class A 0.20% Class B None JNL/Mellon Capital Consumer Brands Sector Fund Class A 0.20% Class B None JNL/Mellon Capital Oil & Gas Sector Fund Class A 0.20% Class B None JNL/Mellon Capital Financial Sector Fund Class A 0.20% Class B None JNL/Mellon Capital Healthcare Sector Fund Class A 0.20% Class B None JNL/Mellon Capital Technology Sector Fund Class A 0.20% Class B None A-1
